Title: From George Washington to Thomas Jefferson, 4 January 1791
From: Washington, George
To: Jefferson, Thomas



Tuesday [4 January 1791]

The P. begs to see Mr Jefferson before he proceeds further in the Proclamation. From a more attentive examination of some Papers, in his possession, he finds that it is in his power to ascertain the course & distance from the Court House in Alexandria to the upper & lower end of the Canal at the little Falls with as much accuracy as can be known from Common Surveying if not to mathematical truth.

If Mr Jefferson is not engaged with other matters the President will be at home at nine Oclock.
